DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8 March 2021, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8 March 2021, with respect to the rejection(s) of claim(s) 1, 3-8, 11-13, 16, 18 and 19 under 35 USC 102 or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Knapp et al (US 20160236790 A1; also published as US 9,561,860 B2), Simon et al (US 9,902,493 B2) and Moore et al (US 4,147,035). 
Additionally, note that the amendment to claims 1 and 19 raise new matter issues under 35 USC 112(a), see rejection below.

Claim Objections
Claims 11 and 18 are objected to because of the following informalities.

Claim 11 recites “the second clutching bearing” in line 6; for claim terminology consistency purposes line 6 should recite “the second clutch bearing.” 

Claim 18 recites “the second clutching bearing” in line 5; for claim terminology consistency purposes line 5 should recite “the second clutch bearing.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 recite “a second side of the propeller that is opposite of the first side of the propeller being absent of any components of the apparatus” and “the propeller includes a second side that is opposite the first side and that is absent of any components of the UAV,” (emphasis added) respectively. Note that Fig.2 does not disclose any components of an apparatus or UAV and the original disclosure (¶34) only discloses the frame being the only component available for coupling when the any components being located on the second side of the propeller; for example, components are normally located on an upstream side (i.e., second side) of a propeller as it is the case of a nose of an aircraft being located upstream of an aircraft wing. Claims 3-4 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-8, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knapp et al – hereafter Knapp – (US 20160236790 A1; also published as US 9,561,860 B2).

Regarding claim 5, Knapp teaches an apparatus (Fig.7) comprising: 
a drive shaft (inherent feature of motor/propeller assemblies; note Fig.7, propeller 702 coupled to motors 704; ¶212); 
a propeller (Fig.7, 702) coupled to the drive shaft; 

the second motor coupled to at least one of the drive shaft or the first motor and disposed between the first motor and the propeller (Fig.7), wherein power output from at least one of the first motor or the second motor causes rotation of the drive shaft and the propeller (Fig.7; ¶212, note “Fan 702 is mechanically coupled to one or more electric motors 704, with a mechanism or process to isolate individual motors to enable continued operation in the event of mechanical or electrical faults”).

Regarding claim 6, Knapp further teaches the propeller includes a first side (Fig.7, lower side of 702), the drive shaft includes a first portion of the drive shaft extending from the first side (Fig.7, note motors 704 including the drive shaft in connection with the propeller on the first side), and wherein the first motor and the second motor are coupled to the first portion of the drive shaft (Fig.7).

Regarding claim 7, Knapp further teaches a coupling support device (Fig.6, 602; note embodiment of Fig.7 is similar to the one in Fig.6; ¶212, note “Electric propulsors 701 are either ducted fans as shown (such as those described with reference to FIG. 6)”) that secures a first position of the first motor relative to at least one of a second position of the second motor or a third position of the drive shaft (note that in Fig.6, the only one motor is disclosed as 610 which is secured at a first position to at least a third position of the drive shaft connecting the motor and propeller disclosed as 601).

Regarding claim 8, Knapp further teaches a frame (Fig.6, 602; note embodiment of Fig.7 is similar to the one in Fig.6; ¶212, note “Electric propulsors 701 are either ducted fans as shown (such as those described with reference to FIG. 6)”) that is coupled to at least one of the first motor or the second motor, the first motor being adjacent to the frame and the second motor being spaced a 

Regarding claim 16, Knapp further teaches an unmanned aerial vehicle (UAV) (¶89) comprising: 
a frame (Fig.6, 602; note embodiment of Fig.7 is similar to the one in Fig.6; ¶212, note “Electric propulsors 701 are either ducted fans as shown (such as those described with reference to FIG. 6)”); 
a power source coupled to the frame (¶15; note “source of energy;” note the source of energy would be directly or indirectly coupled to the frame); and 
a propulsion unit (Fig.7, 701), wherein the propulsion unit includes: 
a drive shaft (inherent feature of motor/propeller assemblies; note Fig.7, propeller 702 coupled to motors 704; ¶212); 
a propeller (Fig.7, 702) coupled to the drive shaft; and 
a first motor (Fig.7, 704 bottom) coupled to at least one of the drive shaft or a second motor (Fig.7, 704 top), wherein the second motor is coupled to at least one of the drive shaft or the first motor (Fig.7), wherein the second motor is disposed between the first motor and the propeller (Fig.7), and wherein power output from at least one of the first motor or the second motor causes rotation of the drive shaft and the propeller (Fig.7; ¶212, note “Fan 702 is mechanically coupled to one or more electric motors 704, with a mechanism or process to isolate individual motors to enable continued operation in the event of mechanical or electrical faults”).

Regarding claim 19, Knapp further teaches the propeller includes a first side (Fig.7, lower side of 702), the drive shaft includes a first portion of the drive shaft extending from the first side (Fig.7, note motors 704 including the drive shaft in connection with the propeller on the first side), the first motor .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al – hereafter Knapp – (US 20160236790 A1; also published as US 9,561,860 B2) in view of Simon et al – hereafter Simon – (US 9,902,493 B2).

Regarding claim 1, Knapp teaches an apparatus comprising: 
a frame (Fig.6, 602; note embodiment of Fig.7 is similar to the one in Fig.6; ¶212, note “Electric propulsors 701 are either ducted fans as shown (such as those described with reference to FIG. 6)”);
a drive shaft (inherent feature of motor/propeller assemblies; note Fig.7, propeller 702 coupled to motors 704; ¶212); 
a propeller (Fig.7, 702) coupled to the drive shaft, a first portion of the drive shaft located proximate to a first side of the propeller (Fig.7, note motors 704 including the drive shaft in connection with the propeller on a first side, lower side of 702), a second side of the propeller (Fig.7, upper side of 
a first motor (Fig.7, 704 bottom) coupled to the first of the drive shaft (Fig.7), coupled to the frame (note that in Fig.6, the only one first motor is disclosed as 610 which is coupled to the frame 602), and located on the first side of the propeller (Fig.7);
a second motor (Fig.7, 704 top) coupled to the first portion of the drive shaft (Fig.7), spaced a distance from the frame (note that in Fig.6, the only one first motor is disclosed as 610 which is coupled to the frame 602; in Fig.7, the addition of a second motor 704 top between the first motor 704 bottom and the propeller 702 would place the second motor spaced at a distance from the frame), and located on the first side of the propeller (Fig.7), wherein power input from at least one of the first motor or the second motor causes rotation of the drive shaft and the propeller (Fig.7; ¶212, note “Fan 702 is mechanically coupled to one or more electric motors 704, with a mechanism or process to isolate individual motors to enable continued operation in the event of mechanical or electrical faults”).
Knapp does not explicitly teach a first clutch bearing coupled to the first motor, disposed between the first motor and the second motor, and located on the first side of the propeller, wherein the first clutch bearing enables the rotation of the drive shaft upon a first failure of the first motor while the second motor is in operation; and a second clutch bearing coupled to the second motor, disposed between the second motor and the propeller, and located on the first side of the propeller, wherein the second clutch bearing enables the rotation of the drive shaft upon a second failure of the second motor while the first motor is in operation.
Simon teaches an apparatus (Fig.1/14) comprising: 
a frame (Fig.1, 4); 
a drive shaft (Fig.14, coupled to 1a); 
 coupled to the drive shaft, a first portion of the drive shaft located proximate to a first side of the propeller (Fig.14); 
a first motor (Fig.14, 2a) coupled to the first portion of drive shaft; 
a second motor (Fig.14, 2b) coupled to the first portion of the drive shaft, wherein power input from at least one of the first motor or the second motor causes rotation of the drive shaft and the propeller (Fig.14, note power from motors 2a/2b causes propeller to rotate via 73a/73b and 71a/71b), and wherein at least one of the first motor or the second motor is coupled to the frame (Fig.1); 
a first clutch bearing (Fig.14, 73a) coupled to the first motor and located on a first side of the propeller (Fig.14), wherein the first clutch bearing enables the rotation of the drive shaft upon a first failure of the first motor while the second motor is in operation (column 13 line 27-36); and 
a second clutch bearing (Fig.14, 73b) coupled to the second motor and located on the first side of the propeller (Fig.14), wherein the second clutch bearing enables the rotation of the drive shaft upon a second failure of the second motor while the first motor is in operation (column 13 line 27-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Knapp by having a first clutch bearing coupled to the first motor and located on the first side of the propeller, wherein the first clutch bearing enables the rotation of the drive shaft upon a first failure of the first motor while the second motor is in operation; and a second clutch bearing coupled to the second motor, and located on the first side of the propeller, wherein the second clutch bearing enables the rotation of the drive shaft upon a second failure of the second motor while the first motor is in operation as taught by Simon because this would require a simple substitution of one known element (first and second clutch bearings of Simon) for another (mechanism to isolate individual motors of Knapp) to obtain predictable results (enabling continued operation in the event of mechanical or electrical faults of the first and/or second motor).


Regarding claim 4, Knapp and Simon further teach a coupling support device (Knapp Fig.6, 602; note embodiment of Fig.7 is similar to the one in Fig.6; ¶212, note “Electric propulsors 701 are either ducted fans as shown (such as those described with reference to FIG. 6)”) that secures a first position of the first motor relative to at least one of a second position of the second motor or a third position of the drive shaft (Knapp note that in Fig.6, the only one motor is disclosed as 610 which is secured at a first position to at least a third position of the drive shaft connecting the motor and propeller disclosed as 601).

Regarding claim 11, Knapp teaches all limitations of claim 5, see above, however, does not explicitly teach the first motor is coupled to a first clutch bearing, the second motor is coupled to a second clutch bearing, the first clutch bearing is disposed between the first motor and the second motor, and the second clutch bearing is disposed between the second motor and the propeller, the first 
Simon teaches an apparatus (Fig.1/14) comprising: 
a frame (Fig.1, 4); 
a drive shaft (Fig.14, coupled to 1a); 
a propeller (Fig.14, 1a) coupled to the drive shaft, a first portion of the drive shaft located proximate to a first side of the propeller (Fig.14); 
a first motor (Fig.14, 2a) coupled to the first portion of drive shaft; 
a second motor (Fig.14, 2b) coupled to the first portion of the drive shaft, wherein power input from at least one of the first motor or the second motor causes rotation of the drive shaft and the propeller (Fig.14, note power from motors 2a/2b causes propeller to rotate via 73a/73b and 71a/71b), and wherein at least one of the first motor or the second motor is coupled to the frame (Fig.1); 
a first clutch bearing (Fig.14, 73a) coupled to the first motor and located on a first side of the propeller (Fig.14), wherein the first clutch bearing enables the rotation of the drive shaft upon a first failure of the first motor while the second motor is in operation (column 13 line 27-36); and 
a second clutch bearing (Fig.14, 73b) coupled to the second motor and located on the first side of the propeller (Fig.14), wherein the second clutch bearing enables the rotation of the drive shaft upon a second failure of the second motor while the first motor is in operation (column 13 line 27-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Knapp by having the first motor is coupled to a first clutch bearing, the second motor is coupled to a second clutch bearing, the first clutch bearing enables the rotation of the drive shaft upon a first failure of the first motor and the second clutching bearing enables the rotation of drive shaft upon a second failure of the second motor as taught by Simon because this would require a simple substitution of one known element (first and second clutch 
Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the location of the first and second clutch bearings by having the first clutch bearing disposed between the first motor and the second motor and the second clutch bearing disposed between the second motor and the propeller as a rearrangement of parts since the location of the first and second clutch bearings would not modify the operation of a motor/clutch bearing assembly. In the current instance, each pair of first motor/clutch bearing and second motor/clutch bearing would be axially aligned with regards to the motors output shaft as disclosed by Simon, and with that condition satisfied when implementing the modification of Knapp, the location of the clutch bearings would not be modified in terms of engaging/disengaging the drive shaft.

Regarding claim 13, Knapp and Simon further teach at least one of the first failure of the first motor or the second failure of the second motor includes at least one of overheating, freezing, locking, jamming, or a failure to rotate (Knapp ¶212, note mechanical or electrical faults; Simon column 13 line 27-36; note breakdown event possibility).

Regarding claim 18, Knapp teaches all limitations of claim 16, see above, however, does not explicitly teach the first motor is coupled to a first clutch bearing that is disposed between the first motor and the second motor, the second motor is coupled to a second clutch bearing that is disposed between the second motor and the propeller, and the first clutch bearing enables the rotation of the 
Simon teaches an apparatus (Fig.1/14) comprising: 
a frame (Fig.1, 4); 
a drive shaft (Fig.14, coupled to 1a); 
a propeller (Fig.14, 1a) coupled to the drive shaft, a first portion of the drive shaft located proximate to a first side of the propeller (Fig.14); 
a first motor (Fig.14, 2a) coupled to the first portion of drive shaft; 
a second motor (Fig.14, 2b) coupled to the first portion of the drive shaft, wherein power input from at least one of the first motor or the second motor causes rotation of the drive shaft and the propeller (Fig.14, note power from motors 2a/2b causes propeller to rotate via 73a/73b and 71a/71b), and wherein at least one of the first motor or the second motor is coupled to the frame (Fig.1); 
a first clutch bearing (Fig.14, 73a) coupled to the first motor and located on a first side of the propeller (Fig.14), wherein the first clutch bearing enables the rotation of the drive shaft upon a first failure of the first motor while the second motor is in operation (column 13 line 27-36); and 
a second clutch bearing (Fig.14, 73b) coupled to the second motor and located on the first side of the propeller (Fig.14), wherein the second clutch bearing enables the rotation of the drive shaft upon a second failure of the second motor while the first motor is in operation (column 13 line 27-36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Knapp by having a first clutch bearing coupled to the first motor and located on the first side of the propeller, wherein the first clutch bearing enables the rotation of the drive shaft upon a first failure of the first motor while the second motor is in operation; and a second clutch bearing coupled to the second motor, and located on the first side of the propeller, wherein the second clutch bearing enables the rotation of the drive shaft upon a second 
Furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the location of the first and second clutch bearings by having the first clutch bearing disposed between the first motor and the second motor and the second clutch bearing disposed between the second motor and the propeller as a rearrangement of parts since the location of the first and second clutch bearings would not modify the operation of a motor/clutch bearing assembly. In the current instance, each pair of first motor/clutch bearing and second motor/clutch bearing would be axially aligned with regards to the motors output shaft as disclosed by Simon, and with that condition satisfied when implementing the modification of Knapp, the location of the clutch bearings would not be modified in terms of engaging/disengaging the drive shaft.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp et al – hereafter Knapp – (US 20160236790 A1; also published as US 9,561,860 B2) in view of Simon et al – hereafter Simon – (US 9,902,493 B2) as applied to claims 1 and 11, respectively, see above, and further in view of Moore et al – hereafter Moore – (US 4,147,035).

Regarding claims 3 and 12, Knapp and Simon teach all the limitations of claims 1 and 11, respectively, see above, and further teaches the first motor is configured to operate at a first power setting, the first power setting including the first motor operating at a first number of revolutions per minute (RPM) (Simon column 13 line 44-50), however, do not explicitly teach wherein the first motor is 
Moore teaches a control system for controlling the operation of a rotor (Fig.1, 14) including first and second motors (Fig.1, 16/18). Moore further teaches the control system includes a gearbox and clutches (Fig.1, 20) to allow continuous operation to a safe landing location even when a motor fails (column 3 line 3-13) and how a first motor could provide sufficient power to power the rotor when a second motor fails (column3 line 15-22).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the apparatus of Knapp and Simon by having the first motor further configured to operate at a second power setting upon the second failure of the second motor as taught by Moore because this would allow the apparatus reach a safe landing location; and by further having the second power setting including the first motor operating at a second number of RPM that is greater than the first number of RPM as being obvious to try since only two identified and predictable solutions (increase torque or increase RPM) are available to operate a rotor system at a higher power setting, which would provide a reasonable expectation of success. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745